As I understand the record, I concur in the result reached. I do not concur in that portion of the opinion which states that an exception was not reserved to the court's definition of "sedate and deliberate mind." The eighth ground of the motion is: "The court erred in the thirty-first paragraph of his charge, and said defendant excepted to this paragraph before the charge was read to the jury." The thirty-first paragraph of the charge instructs the jury, among other things, as follows: "If you believe defendant, Sid Spears, did, with express malice aforethought, with a sedate and deliberate mind, and formed design to kill, and as these expressions have been explained to you, did, with a razor, cut the throat of Emma Spears, not in the defense of himself, and thereby killed her," etc., "you will find him guilty of murder in the first degree." Now, the "sedate and deliberate mind" referred to in this paragraph is defined in the tenth paragraph as follows: "The expression `sedate and deliberate mind' means simply that the mind is sufficiently composed to admit of reflection and consideration upon the design, and in a condition to comprehend the nature of the act designed and its probable consequences. It does not mean that the mind must be absolutely unruffled. It means that the killing must not result from a mere sudden, rash, and immediate design, springing from an inconsiderate impulse, passion, or excitement, however unjustified or unwarranted it may be." The particular point of this charge complained of was with reference to the "unruffled condition of the mind." And it was held in the Gaines case it was error for the court to give this charge. I do not believe in this respect the Gaines case is correct. The law has been otherwise in Texas (see Farrer's Case, 42 Tex. 271; and see also Hall v. State, 33 Texas Criminal Reports, 191, and Duebbe v. State, 1 Texas Criminal Appeals, *Page 538 
159), and, under my view, is unquestionably the law. But, if it be conceded that the question is not sufficiently raised by the motion for new trial, then I desire to say, in any event, that the charge is correct, and to leave the Gaines case in the condition it is, without correcting the error, would lead to unnecessary complications hereafter in the trial courts. The Gaines case on this question should be overruled, and the law made to harmonize with that line of decisions above cited, which has always been considered the law in this State.